1 Reported in 166 P.2d 171.
                        ORDER REINSTATING APPEAL.
January 7, 1944, the appeal in the above-entitled case was dismissed on the clerk's record.
Thereafter, the appellant petitioned for a rehearing and moved to vacate the order of dismissal.
Thereafter, on the 18th day of February, 1944, Rule XII was amended by allowing ninety (90) days within which to file appellant's opening brief and transcript of record.
It appearing that the amended rule is now effective and should be applied to the petition and motion under consideration:
IT IS ORDERED, That the order dismissing the appeal on the clerk's record be and the same is hereby set aside and the appeal reinstated.
Dated this 28th day of March, 1944.
By the Court:
GEORGE B. SIMPSON, Chief Justice.